C. Allen, J.
The assurances contained in the two latest letters were conditional, and there was no evidence of the defendant’s ability to pay. Randidge v. Lyman, 124 Mass. 361. The plaintiff, however, places his reliance on the letter of August 18, 1878, which contained the following: “I shall pay you all and the interest, but you will have to give me time.” We *104regard this rather as an expression of the defendant’s intention and expectation, than as a distinct and unequivocal promise, such as is necessary to support an action. United Society v. Winkley, 7 Gray, 460.

Judgment affirmed.